 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 152 
In the House of Representatives, U. S.,

March 30, 2009
 
RESOLUTION 
Expressing the sense of the House of Representatives that the United States remains committed to the North Atlantic Treaty Organization (NATO). 
 
 
Whereas for 60 years the North Atlantic Treaty Organization (NATO) has served as the preeminent organization to defend the territories of its member states against all external threats;  
Whereas NATO, founded on the principles of democracy, individual liberty, and the rule of law, has proved an indispensable instrument for forging a transatlantic community of nations working together to safeguard the freedom and common heritage of its peoples, and promoting stability in the North Atlantic area;  
Whereas NATO has acted to address new risks emerging from outside the treaty area in the interests of preserving peace and security in the Euro-Atlantic area, and maintains a unique collective capability to address these new challenges which may affect Allied interests and values;  
Whereas such challenges to NATO Allied interests and values include the potential for the re-emergence of unresolved historical disputes confronting Europe, rogue states and non-state actors possessing nuclear, biological, or chemical weapons and their means of delivery, transnational terrorism and disruption of the flow of energy resources, and conflicts outside the treaty area that affect vital security interests;  
Whereas the security of NATO member states is inseparably linked to that of the whole of Europe, and the consolidation and strengthening of democratic and free societies on the entire continent, in accordance with the principles and commitments of the Organization for Security and Cooperation in Europe, is of direct and material concern to the NATO Alliance and its partners;  
Whereas NATO enhances the security of the United States by providing an integrated military structure and a framework for consultations on political and security concerns of any member state;  
Whereas NATO remains the embodiment of United States engagement in Europe and therefore membership in NATO remains a vital national security interest of the United States;  
Whereas the impending membership of Albania and Croatia will add to NATO’s ability to perform the full range of NATO missions and bolster its capability to integrate former communist countries into a community of democracies;  
Whereas the organization of NATO national parliamentarians, the NATO Parliamentary Assembly (NATO PA), serves as a unique transatlantic forum for generating and maintaining legislative and public support for the Alliance, and has played a key role in initiating constructive dialogue between NATO parliamentarians and parliamentarians in associate and observer states;  
Whereas NATO PA activities, such as the Rose-Roth program, have played a pioneering role in promoting democratic institutions and encouraging adherence with the principles of the rule of law; and  
Whereas the 60th anniversary NATO summit meeting, to be held on April 4, 2009, in Strasbourg, France, and Kehl, Germany, offers the historic opportunity to chart a course for NATO for the next decade: Now, therefore, be it  
 
That it is the sense of the House of Representatives that— 
(1)the North Atlantic Treaty Organization (NATO) is to be commended for its pivotal role in preserving transatlantic peace and stability;  
(2)NATO continues to be the premier institution that promotes a uniquely transatlantic perspective and approach to issues concerning the interests and security of North America and Europe;  
(3)the NATO allies, at the Summit meeting to be held in Strasbourg, France, and Kehl, Germany, in April 2009, should articulate a concrete vision for the Alliance in the 21st century, clearly setting out the continued importance of NATO for the citizens of the Allied nations;  
(4)the Alliance should begin considering a new strategic concept that takes into account the changing international security environment, reaffirms the Alliance’s functional and symbolic purposes, and outlines how to develop its military capabilities accordingly;  
(5)the Alliance, while maintaining collective defense as its core function, should, as a fundamental Alliance task, continue to identify and address new areas where it can provide added value in tackling future threats outside the NATO treaty area, based on case-by-case consensual Alliance decision;  
(6)the Alliance should make clear commitments to remedy shortfalls in areas such as logistics, command, control, communications, intelligence, ground surveillance, readiness, deployability, mobility, sustainability, survivability, armaments cooperation, and effective engagement;  
(7)the Alliance must ensure equitable sharing of contributions to the NATO operations, common budgets, and overall defense expenditure and capability building;  
(8)the Alliance must recognize and act upon the threat posed by the proliferation of weapons of mass destruction and terrorism by intensifying consultations among political and military leaders, and consider alternative capabilities to counter these threats to the international community;  
(9)the Alliance should pace the process of NATO enlargement and remain prepared to extend invitations for accession negotiations to any appropriate European democracy meeting the criteria for NATO membership as established in the Alliance’s 1995 Study on NATO Enlargement; and  
(10)the Alliance should fully support the NATO PA’s activities in continuing to deepen cooperation within the Alliance to forge strong links with associate and observer nations.  
 
Lorraine C. Miller,Clerk.
